Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The Examiner notes Applicant’s representative was called on 03/15/2021 to discuss the invention and the prior art, but as of the mailing of this action no response was received from Applicant’s representative.
The Examiner also notes Applicant’s disclosure references several documents such as the Platform Management FRU Information Storage Definition v1.0 of the Intel (para 0037), but Applicant has not provided copies of these documents. The Examiner requests Applicant provide all copies of prior art known to Applicant.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 line 6 recites “…the server”; however, it is unclear if this refers to the “a server” of line 1 or line 4 or to some other server. As a result, the metes and bounds of the claim are not clear and The Examiner is unable to search for appropriate prior art. 
Claim 1 line 7 recites “…the byte data stream…”; however, the claim lacks proper antecedent basis for this limitation. As a result, the metes and bounds of the claim are not clear and The Examiner is unable to search for appropriate prior art.  
Claim 6 line 8 recites “…the server”; however, it is unclear if this refers to the “server” of line 1 or the “a server” of line 5 or to some other server. As a result, the metes and bounds of the claim are not clear and The Examiner is unable to search for appropriate prior art. 
Claim 6 line 8 recites “…the response byte data stream…”; however, the claim lacks proper antecedent basis for this limitation. As a result, the metes and bounds of the claim are not clear and The Examiner is unable to search for appropriate prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571)270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Ashok Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRIAN F SHAW/Primary Examiner, Art Unit 2491